Citation Nr: 9922837	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  92-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The appellant served on active duty from February 1969 to 
February 1971.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in August 1998.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in August 1991, by 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).



FINDINGS OF FACT

1. Private and VA medical reports reflect various psychiatric 
diagnoses including PTSD.

2. VA psychiatric examinations conducted in May 1991, by a 
single psychiatrist and in January 1995, and September 
1998 by a board of two psychiatrists indicated after 
review of the claims folder and examination of the 
appellant that the appellant's psychiatric symptoms did 
not conform to the diagnostic criteria for PTSD.

3. The record does not demonstrate the presence of an 
acquired psychiatric disorder during service or within one 
year after service discharge.



CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder to include PTSD are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.306, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim for 
service connection for an acquired psychiatric disorder to 
include PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1994); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The evidence shows that the appellant has been 
diagnosed with various psychiatric disorders including 
dysthymia, major depression and PTSD.  The Board notes that 
the appellant's reported stressors of a November 1969 attack 
on a tank farm and the April 1970 death of Cpl. Cook have 
been verified. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran has not alleged that any additional records of 
probative value that may be obtained, and which have not been 
sought by VA or already associated with his claims folder, 
are available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Factual Background

The appellant's DD-214 indicated service in Vietnam from July 
1969 to July 1970.  The service records noted that the 
veteran was a petroleum storage specialist during service.  
The service medical records do not show any psychiatric 
treatment during service.  The report of medical examination, 
dated in December 1970 in preparation for separation from 
service, noted that the psychiatric evaluation of the veteran 
was normal.

The report of a VA examination, dated in April 1971, shortly 
after service discharge, noted no complaints, findings or 
manifestations of an acquired psychiatric disorder or PTSD.  
The examiner noted that the appellant's nervous system was 
normal.

The report of a private psychiatric evaluation of the 
veteran, presumably conducted in 1987, noted a diagnosis of 
paranoid disorder.  

The report of a psychiatric evaluation of the veteran, 
conducted in August 1989, noted Axis I diagnoses of major 
depression with psychotic features and past alcohol abuse.  
The Axis II diagnosis was dependent personality.

A statement from a private physician, dated in January 1990, 
noted diagnoses of major depression with psychotic features 
and PTSD.  The statement noted that treatment began in 1980, 
that in 1986 he had an episode of paranoia, and in 1988 he 
had severe depression with psychotic features.  The statement 
indicated that at one therapy session, the veteran had a 
flashback to Vietnam.

A statement from a private physician, dated in October 1990 
for use by the Agent Orange Veteran Payment Program, noted a 
primary diagnosis of PTSD based on 12 months of service in 
Vietnam.

The report of a VA psychological evaluation, dated in July 
1991, noted that the overall picture was major depression 
(non-psychotic) disorder.  It was noted that the possibility 
of PTSD could not be ruled out.

The report of a VA psychiatric evaluation, dated in July 
1991, noted a diagnosis of major affective disorder, and 
major depression with psychotic and PTSD features.  The 
report noted the veteran had nightmares about an episode in 
Vietnam where he would get the feeling of being burned.

A mental impairment evidence report for a disability 
determination program, dated in July 1991, noted a diagnosis 
of PTSD from Vietnam with major affective disorder with 
psychotic features.  The report noted that the veteran had 
been exposed to violent and explosive episodes in Vietnam.  
Visual flashbacks of Vietnam episodes were also noted.

In August 1993, the RO requested verification of claimed PTSD 
stressors from the U.S. Army and Joint Services Environmental 
Support Group (ESG).  In an April 1994 response, the ESG 
verified an attack on a tank farm in November 1969 and 
verified the death of CPL. Cook.  The ESG also provided a 
copy of the veteran's unit history for 1969.

The report of a VA examination by a board of two 
psychiatrists, conducted on two separate occasions in January 
1995, noted an Axis I diagnosis of chronic dysthymia with 
episodes of major depression, and past history of alcohol 
abuse.  The Axis II diagnosis was strong dependent 
personality characteristics.  The examiners stated that the 
attack on the tank farm and fire incident "described by this 
veteran is not shown to have caused significant disturbances 
in his overall functioning taking into account the more 
significant symptoms of his primary neuropsychiatric 
condition which is of depression."  The examiners also 
commented that the veteran's heavy alcohol intake did not 
have any relevance at present.  

The veteran submitted an abstract from the Clinician's 
Research Digest for March 1995 entitled "Early 
Psychopathology Outcomes in Desert Storm Troops," received 
in April 1995.

A statement from a private physician, received in April 1995, 
indicated that in July 1991, the primary diagnosis was PTSD 
and that there was enough data for the diagnosis of PTSD 
since his Vietnam tour.  The physician also indicated that a 
major complication of PTSD is alcohol abuse and some 
psychotic features and paranoia is the most significant 
symptom.  

Pursuant to the remand request in August 1998, the appellant 
underwent VA psychiatric examination in September 1998, by a 
board of two psychiatrists.  The examiner's noted that the 
appellant's claims folder and medical records were carefully 
considered in conjunction with the examination.  After 
examination of the appellant, the board of psychiatrists 
rendered the following opinion:

It is the Board's unanimous opinion that 
there is no basis to consider that the 
symptomatology presented by this veteran 
was related to the incidents claimed as 
having occurred in Vietnam.  The veteran 
himself recognized that when he initially 
decompensated[,] it was on account of 
these ideas that he had about others 
being against him including and involving 
his own wife.  He refers that he began to 
feel depressed, not wanted, etc. and it 
was not until later that he made mention 
of situations and that he has from time 
to time remembered these incidents in 
Vietnam that have provoked feeling's of 
sadness.  This is not the basis for a 
primary diagnosis of Post Traumatic 
Stress Disorder. 

The diagnoses included Axis I:  Dysthymia, and Axis II:  
Dependent Personality.

In October 1998, a private physician indicated that the 
appellant was experiencing recurrent thoughts and 
recollections and nightmares related to his experiences in 
Vietnam and that he had psychological distress with any 
exposure to news, magazines which cause his memories to be 
"evoked."

Private treatment reports dated from 1986 to 1998 reflect 
treatment for various psychiatric disorders including 
dysthymia, major depression, and PTSD.  



Analysis

As indicated above, the veteran essentially contends that he 
has PTSD from his combat service during the Vietnam War, and 
for which service connection should be granted.  After a 
review of the evidence, however, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.

As previously stated, the evidence must show a current 
medical diagnosis of PTSD, including adequate PTSD 
symptomatology.  The Board finds that the veteran's claim 
fails on this count.  Although the appellant has submitted 
numerous statements from a private psychiatrist which reflect 
a diagnosis of PTSD, the Board finds that the greater weight 
of the evidence consists of the VA psychiatric examination 
conducted in May 1991 as well as the VA examinations by a 
board of two psychiatrists in January 1995 and again in 
September 1998.  These examiners all found, after careful 
review of the claims folder and the appellant's medical 
history, including the reports from the private psychiatrist, 
that the appellant's diagnosis was not PTSD.  The board of 
psychiatrist's concluded that at the time of onset of the 
appellant's psychiatric difficulties, there was no indication 
that the symptoms presented had anything to do with the 
events that occurred in Vietnam.  They further noted, in 
contrast to the private psychiatrist's opinion, that when he 
decompensated, it was on account of ideas he had about others 
being against him including and involving his wife as opposed 
to any Vietnam related incidents which he remembered from 
time to time but, had only provoked a feeling of sadness.  
The board of psychiatrist's concluded that the final 
diagnosis was dysthymia.  

While psychological testing conducted in conjunction with the 
May 1991, VA examination noted that the possibility of PTSD 
could not be ruled out, the examiner indicated that the 
overall findings were reflective of a major depressive 
disorder which is consistent with the VA psychiatrists 
conclusion as well as the private physician's initial opinion 
rendered in March 1989.

In weighing the information from the private physician 
against the evidence from the VA psychiatric examinations in 
1991, 1995 and 1998, the Board is swayed by the specific 
objective findings of the VA examinations that characterize 
the veteran's mental condition, but do not result in a 
diagnosis of PTSD.  The fact that three VA examinations were 
conducted, two by a board of psychiatrists, that unanimously 
agreed that the veteran's history, symptomatology and 
behavior fails to confirm a PTSD diagnosis weighs heavily in 
the Board's decision.  The Board's decision is supported 
further by the fact that the appellant's claims folder and 
medical records were specifically reviewed by the VA 
examiners for the purpose of determining whether there was 
any PTSD symptomatology in accordance with the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (pp. 209-211) (4th ed. revised, 1994), or 
DSM-IV.  There is no indication within the record that the 
private psychiatrist had access to the appellant's claims 
folder to assist him in the development of the history of the 
appellant's psychiatric symptoms in arriving at his 
diagnosis.  While not discounting the credibility of the 
private psychiatrist during the course of his treatment of 
the appellant, based upon the above, the Board gives more 
weight to the recent VA examiners' assessments of the 
appellant's psychiatric condition.  See Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

The Board further notes that there is no competent evidence 
of record to establish a relationship between any current 
psychiatric disability and the appellant's period of active 
duty.  The service medical records reflect no significant 
findings with respect to a psychiatric disorder during 
service and on VA examination in March 1971, there were no 
complaints, findings or manifestations of psychiatric 
disability.  In fact, the record reflects that the 
appellant's psychiatric difficulties began in 1986, 
approximately 15 years after service discharge.

Accordingly, in view of the above, the preponderance of the 
evidence is found to be against the appellant's claim for 
service connection for an acquired psychiatric disorder to 
include PTSD.


ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

